HOTCHKIS & WILEY FUNDS AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the day of October, 2012, to the Transfer Agent Servicing Agreement, dated as of October 19, 2001, as amended, (the "Transfer Agent Agreement"), is entered into by and between HOTCHKIS & WILEY FUNDS, a Delaware statutory trust (the "Trust") and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Transfer Agent Agreement; and WHEREAS, the parties desire to amend the Funds of the Transfer Agent Agreement; and WHEREAS, Section 6 of the Transfer Agent Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree that Exhibit A of the Transfer Agent Agreement is superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Transfer Agent Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. HOTCHKIS & WILEY FUNDS U.S. BANCORP FUND SERVICES, LLC By: /s/ Anna Marie Lopez By: /s/ Michael R. McVoy Printed Name: Anna Marie Lopez Printed Name: Michael R. McVoy­­­­­ Title: President Title: Executive Vice President 1 Amended Exhibit A to the Transfer Agent Servicing Agreement – Hotchkis & Wiley Funds Separate Series of HOTCHKIS & WILEY FUNDS Name of Series Date Added Hotchkis & Wiley Value Opportunities Fund 12-31-2002 Hotchkis & Wiley Diversified Value Fund 08-24-2004 Hotchkis & Wiley Large Cap Value Fund 10-19-2001 Hotchkis & Wiley Mid-Cap Value Fund 10-19-2001 Hotchkis & Wiley Small Cap Value Fund 10-19-2001 Hotchkis & Wiley High Yield Fund 03-31-2009 Hotchkis & Wiley Capital Income Fund 12-31-2010 Hotchkis & Wiley Global Value Fund on or after 12-31-2012 2
